 

 

 

 

 



Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2017 (the “Effective Date”), by and between Connecture, Inc., a
Delaware corporation (the “Company”), and Vincent Estrada, an individual (the
“Executive”). Together the Company and the Executive are referred to herein as
the “Parties.”

 

 1.EMPLOYMENT TERMS AND DUTIES

1.1 Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to accept employment by the Company, upon the terms and conditions
set forth in this Agreement.

1.2 Duties. Executive shall serve as Chief Financial Officer and Corporate
Secretary and shall report directly to the Company’s Chief Executive Officer.
Executive shall have the authority, and perform faithfully and diligently the
duties customarily associated with his title and office together with such
additional duties as may from time to time be assigned by the Board. Subject to
the provisions of Section 1.8 below, during the term of Executive’s employment
hereunder, Executive shall devote his full working time and his best efforts to
the performance of his duties and the furtherance of the interests of the
Company and shall not be otherwise employed.

1.3 Term. Subject to the provisions of Section 1.5 below, the term of employment
of Executive under this Agreement shall commence on the Effective Date and shall
continue until terminated by either party (the “Employment Term”). Upon
termination of this Agreement, this Agreement shall expire and have no further
effect, except as otherwise provided in Section 4.3 below.

1.4 Compensation and Benefits.

1.4.1 Base Salary. In consideration of the services rendered to the Company
hereunder by Executive and Executive’s covenants hereunder and in the Company’s
Employment Covenants Agreement, during the Employment Term, the Company shall
pay Executive an annualized salary of $300,000 (the “Base Salary”), less
statutory and other authorized deductions and withholdings, payable in
accordance with the Company’s regular payroll practices.

1.4.2 Bonus Plan. Executive may be entitled to participate in the Company’s
employee bonus plans as may be authorized by the Company’s Board of Directors
(“Board”) from time to time (any bonus paid pursuant to such plans, the
“Bonus”).  For fiscal year 2017 and subsequent fiscal years, Executive’s annual
aggregate target Bonus shall be equal to at least 50% of Executive’s then
current Base Salary based on the targets and goals established by the
compensation committee of the Board (the “Compensation Committee”) or the Board
on an annual basis.  The Bonus shall be less statutory and other authorized
deductions and withholdings and payable at the time when other management
bonuses are paid, but generally no later than April15th of the year following
the year in which the Bonus is earned.  Executive shall not be entitled to a
Bonus for fiscal 2016. Except as otherwise provided herein, Executive must be an
employee at the time that a Bonus is paid to be eligible to receive a Bonus.

1.4.3 Benefits Package; Business Expenses; Accommodations. As an employee of the
Company, Executive will be eligible to enroll in the Company’s benefit programs
as they are established from time to time. Upon receipt from Executive of
supporting receipts to the extent required by applicable income tax regulations
and the Company’s reimbursement policies, the Company shall reimburse Executive
for out-of-pocket business expenses reasonably incurred by Executive in
connection with his employment hereunder.  

 

1.4.4 Equity. Subject to the approval of the Compensation Committee or the
Board, upon commencement of Executive’s employment, Executive will be granted
stock options to purchase 125,000 shares of the Company’s Common Stock (the
“Options”) and restricted stock units representing 125,000 shares of the
Company’s Common Stock (the “RSUs”). The Options shall be nonqualified stock
options and shall have an exercise price equal to the closing market price of a
share of the Company’s Common Stock on the Nasdaq Global Market on the grant
date, or the last business day prior to the grant date if such grant date is not
a trading day on the Nasdaq Global Market.  The Options shall vest: over a three
(3) year period as follows: (a) the first one-third (1/3) of such shares shall
vest on the one (1) year anniversary of the Effective Date, and (b) the second
one-third (1/3) of such shares shall vest on the two (2) year anniversary of the
Effective Date; and (c) the residual shall vest on the three (3) year
anniversary of the Effective Date.   The RSUs shall vest over a three (3) year
period as follows: (a) the first one-third (1/3) of such shares shall vest on
the one (1) year anniversary of the Effective Date, and (b) the second one-third
(1/3) of such shares shall vest on the two (2) year

 

--------------------------------------------------------------------------------



 

 

 

 

 



anniversary of the Effective Date, and (c) the residual of such shares shall
vest on the three (3) year anniversary of the Effective Date.  The Options and
RSUs are expected to constitute the sole equity incentive granted to Executive
during his first three years of employment.  The grant of the Options and the
RSUs will each be made in accordance with the Company’s 2014 Equity Incentive
Plan (the “Plan”) and standard related documents.  Vesting of the Options and
the RSUs will be subject in each case to Executive’s continuous employment with
the Company on such dates, except as otherwise set forth herein.  Upon a Change
in Control (as defined in the Plan), all unvested shares subject to any
outstanding equity grants issued to Executive for which the vesting is time
based shall accelerate and vest in full.

1.5 Termination. Executive’s employment and this Agreement (except as otherwise
provided hereunder) shall terminate upon the occurrence of any of the following,
at the time set forth therefor (the time of any such termination being the
“Termination Date”):

1.5.1 Death or Disability. Immediately upon the death of Executive or a
determination by the Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than one hundred eighty (180) days, due to a mental or
physical illness or incapacity, unless otherwise required by law (“Disability”)
(termination pursuant to this Section 1.5.1 being referred to herein as
termination for “Death or Disability”); or

1.5.2 Voluntary Termination. Thirty (30) days following Executive’s written
notice to the Company of termination of employment without Good Reason (as
defined in Section 1.5.5); provided, however, that the Company may waive all or
a portion of the thirty (30) days’ notice and accelerate the effective date of
such termination (and the Termination Date) (termination pursuant to
this Section 1.5.2 being referred to herein as “Voluntary” termination); or

1.5.3 Termination for Cause. Immediately following notice of termination for
Cause given by the Company.  For purposes of this Agreement, “Cause” shall mean
(i) Executive’s theft, dishonesty, willful misconduct, breach of fiduciary duty
for personal profit, or falsification of any Company documents or records;
(ii) Executive’s material failure to abide by the Company’s code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct), which failure, to the extent
such failure can be cured, is not cured within a reasonable period of time after
written notice to Executive; (iii) Executive’s unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company (including, without limitation,
Executive’s improper use or disclosure of the Company’s confidential or
proprietary information); (iv) any intentional act by Executive which has a
material detrimental effect on the Company’s reputation or business; (v)
Executive’s repeated failure to perform any reasonable assigned duties after
written notice from a Participating Company of, and a reasonable opportunity to
cure, such failure; (vi) any material breach by Executive of any employment,
service, non-disclosure, non-competition, non-solicitation or other similar
agreement between Executive and the Company, which breach is not cured pursuant
to the terms of such agreement; or (vii) Executive’s conviction (including any
plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs Executive’s
ability to perform his duties with the Company.

1.5.4 Termination Without Cause. Notwithstanding any other provisions contained
herein, including, but not limited to Section 1.3 above, fifteen (15) days
following notice of termination without Cause given by the Company (termination
pursuant to this Section 1.5.4 being referred to herein as termination “Without
Cause”).

1.5.5 Resignation for Good Reason. Immediately upon Executive’s resignation for
Good Reason as defined and in accordance with the procedures set forth in this
Section 1.5.5.  For purposes of this Agreement, “Good Reason” shall occur if
(i) the Company, without Executive’s written consent, (a) materially reduces
Executive’s then current authority, duties or responsibilities or adversely
changes Executive’s job title, (b) materially reduces Executive’s then current
base salary, unless substantially all other executive management employees’ base
salary is similarly or proportionately reduced, provided that if all other
executive management employees’ base salary is similarly or proportionately
reduced, a reduction of Executive’s base salary by more than 20% shall be deemed
Good Reason, (c) materially changes the geographic location at which Executive
must perform services for the Company, (d) materially breaches this Agreement or
any other agreement between Executive and the Company and (e) fails to make the
Option and  RSU grants provided for herein; and (ii)(1) Executive provides
written notice to the Company of any such action within sixty (60) days of the
date on which such action first occurs and provides the Company with thirty
(30) days to remedy such action (the “Cure Period”); (2) the Company fails to
remedy such action within the Cure Period, and (3) Executive resigns within ten
(10) days of the expiration of the Cure Period.

1.5.6 Other Remedies. Termination pursuant to this Section 1.5 shall be in
addition to and without prejudice to any other right or remedy to which the
Parties may be entitled at law, in equity, or under this Agreement.

 

--------------------------------------------------------------------------------



 

 

 

 

 



1.6 Severance and Termination.

1.6.1 Voluntary Termination, Termination for Cause, Termination for Death or
Disability. In the case of a termination of Executive’s employment hereunder for
Death or Disability in accordance with Section 1.5.1 above, or Executive’s
Voluntary termination of employment hereunder in accordance
with Section 1.5.2 above, or a termination of Executive’s employment hereunder
for Cause in accordance with Section 1.5.3 above, (i) Executive shall not be
entitled to receive payment of, and the Company shall have no obligation to pay,
any severance or similar compensation attributable to such termination, other
than Base Salary earned but unpaid, vested benefits under any employee benefit
plan, and any unreimbursed expenses pursuant to Section 1.4.3 hereof incurred by
Executive as of the Termination Date, and (ii) the Company’s other obligations
under this Agreement shall immediately cease.

1.6.2 Termination Without Cause or Resignation for Good Reason. Subject to the
provisions set forth in this Agreement, in the case of a termination of
Executive’s employment hereunder Without Cause in accordance
with Section 1.5.4 above or a resignation for Good Reason in accordance
with Section 1.5.5 above, the Company shall pay Executive the following
severance package (“Severance Package”): (i) an amount equivalent to twelve (12)
months of Executive’s then Base Salary, subject to the tax withholding specified
in Section 1.4.1 above, payable as set forth herein (the “Severance Payment”);
(ii) to the extent Executive participates in any medical, prescription drug,
dental, vision and any other “group health plan” of the Company immediately
prior to Executive’s Termination Date, and provided that Executive timely elects
COBRA continuation coverage, the Company shall pay the full cost of  Executive’s
COBRA continuation coverage for Executive (and for Executive’s spouse and
dependents to the extent participating in such plans immediately prior to the
Termination Date) pursuant to Section 4980B of the Internal Revenue Code of
1986, as amended, and Part 6 of Title 1 of the Employee Retirement Income
Security Act of 1986, as amended, for a period of up to twelve (12) months from
the Termination Date, or when Executive becomes eligible for comparable coverage
through a subsequent employer, provided that Executive agrees to notify the
Company as soon as he accepts subsequent employment (the “COBRA Continuation”);
and (iii) Base Salary earned but unpaid, vested benefits under any employee
benefit plan, and any unreimbursed expenses pursuant to Section 1.4.3 hereof
incurred by Executive as of the Termination Date subject to the tax withholding
specified in Section 1.4.2 above (collectively, the “Accrued Benefits”).  The
Company’s obligation to provide Executive with the Severance Payment and COBRA
Continuation, is contingent upon Executive’s execution of a general release of
claims satisfactory to the Company, with such release becoming effective on or
before thirty (30) days following Executive’s Termination Date (“Severance
Condition”). Payment of the Severance Payment and COBRA Continuation, if any,
will commence on the first payday following the thirtieth (30th) day after
Executive’s Termination Date and continue over a twelve-month period in equal
installments, with payments made on the Company’s regular paydays. Such release
will not affect Executive’s continuing obligations to the Company under the
Employment Covenants Agreement (as defined below). The Company’s obligation to
pay and Executive’s right to receive the Severance Package set forth herein
(other than Accrued Benefits) shall cease in the event of Executive’s material
breach of any of his obligations under this Agreement or the Employment
Covenants Agreement after the Termination Date.  Payment of the Accrued Benefits
shall be made in full on the first payroll date after Executive’s Termination
Date in any event.  

 

1.6.3 Continuation of Equity Rights Upon Termination. Notwithstanding any
termination of this Agreement, nothing herein shall diminish Executive’s rights
and benefits with respect to previously granted equity or equity-related rights
in accordance with the terms of the Plan and any related grant agreements.

1.7 Application of Section 409A.

1.7.1 All references in this Agreement, however phrased, to the termination of
Executive shall mean, and be deemed to occur where there has been, a “separation
from service” within the meaning of the Section 409A Regulations under the
Internal Revenue Code with respect to payment of amounts that are deemed
deferred compensation subject to the Section 409A Regulations. Furthermore, to
the extent that Executive is a “specified employee” within the meaning of the
Section 409A Regulations as of the date of Executive’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Executive’s separation from service shall be paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service, and all such
amounts that would, but for this sentence, become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.

1.7.2 The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Internal
Revenue Code. The provisions of this Agreement shall be interpreted

 

--------------------------------------------------------------------------------



 

 

 

 

 



and construed in favor of satisfying any applicable requirements of Section 409A
of the Code. However, the Company does not guarantee any particular tax effect
for income provided to Executive pursuant to this Agreement. In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Executive pursuant to this Agreement.

1.7.3 Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (1) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (2) the
reimbursement of eligible expenses or in-kind benefits shall be made the
earliest of (i) the date called for under the Company’s applicable policies,
(ii) the time provided by this Agreement, and (iii) the end of the year after
the year in which such expense was incurred; and (3) the right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

1.7.4 For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

1.8 No Conflict of Interest. In addition to the restrictions set forth in the
Employment Covenants Agreement, during Executive’s employment with the Company,
Executive shall not engage in any work, paid or unpaid, that creates an actual
conflict of interest with Company.  Such work shall include, but is not limited
to, directly or indirectly competing with the Company in any way, or acting as
an officer, director, executive, consultant, greater than 10% stockholder,
volunteer, lender, or agent of any business enterprise of the same nature as, or
which is in direct competition with, the business in which the Company is now
engaged or in which the Company becomes engaged during Executive’s employment
with the Company, as may be determined by the Board in its sole discretion.  If
the Board believes such a conflict exists during the term of this Agreement, the
Board may ask Executive to choose to discontinue the other work or resign
employment with the Company, which resignation shall not constitute Good
Reason.  In addition, Executive agrees not to refer any client or potential
client of the Company to competitors of the Company, without obtaining the
Company’s prior written consent, during Executive’s employment.  Notwithstanding
the foregoing, Executive may: (i) engage in community, charitable, and
educational activities; (ii) manage his personal investments (except to the
extent that such investments would create a conflict of interest with the
Company); and (iii) with the prior consent of the Board, serve on the board of
directors of one (1) additional company, provided that such activities do not
conflict or interfere with the performance of Executive’s obligations under this
Agreement or conflict with the interests of the Company  In the event of
Executive’s actual or threatened breach of this Section 1.8 or the Employment
Covenants Agreement, the Company, in addition to all other rights, shall be
entitled to an injunction restraining Executive from breaching this Agreement or
the Employment Covenants Agreement.  Furthermore, the period of time during
which Executive is subject to these restrictions shall be extended for that
amount of time he is in breach of this Section 1.8 or the Employment Covenants
Agreement.

 

 2.EMPLOYMENT COVENANTS AGREEMENT

As of the Effective Date, Executive shall become a party to the Employment
Covenants Agreement, a copy of which is attached hereto as Exhibit A and
incorporated herein by this reference (the “Employment Covenants Agreement”).
The Employment Covenants Agreement survives the execution and termination of
this Agreement and/or the termination of Executive’s employment with the
Company.

 

 3.REPRESENTATIONS AND WARRANTIES BY EXECUTIVE

Executive represents and warrants to the Company that (i) this Agreement is
valid and binding upon and enforceable against him in accordance with its terms,
(ii) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (iii) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of the Company. Executive has not entered
into, and agrees that he will not enter into, any agreement either written or
oral in conflict herewith.

 

 4.MISCELLANEOUS

 

--------------------------------------------------------------------------------



 

 

 

 

 



4.1 Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or mailed (postage prepaid by certified or
registered mail, return receipt requested) or by overnight courier to the
parties at the following addresses:

 

If to Executive, to the last known home address that Executive has on file with
the Company.

If to the Company, to:

Connecture, Inc.

18500 West Corporate Drive, Suite 250

Brookfield, WI 53045

Attn: Chief Executive Officer

With a copy to:  General Counsel

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 4.1, be deemed given upon
delivery, and (ii) if delivered by mail or overnight courier in the manner
described above to the address as provided in this Section 4.1, be deemed given
upon receipt. Any party from time to time may change its address or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other parties hereto.

4.2 Entire Agreement. This Agreement, and the attached exhibits, supersede all
prior discussions and agreements among the parties with respect to the subject
matter hereof, and contain the sole and entire agreement between the parties
hereto with respect thereto.

4.3 Survival. The respective rights and obligations of the parties that require
performance following expiration or termination of this Agreement, including but
not limited to Sections 1.6.2, 1.7, 2, and 4, shall survive the expiration or
termination of this Agreement, the Employment Term and/or Executive’s employment
with the Company.

4.4 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

4.5 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.

4.6 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and the Company’s
successors and assigns, and it is not the intention of the parties to confer
third-party beneficiary rights upon any other person; provided, however, that in
the event of Executive’s death or incapacity, all rights and benefits to which
Executive would otherwise be entitled shall be paid or provided to his heirs
and/or executor or representative as applicable and in accordance with law.

4.7 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of the Company. Executive shall not be entitled to
assign his obligations under this Agreement.

 

4.8 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

4.9 Severability. The Company and Executive intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. Accordingly, if
a court of competent jurisdiction determines that the scope and/or operation of
any provision of this Agreement is too broad to be enforced as written, the
Company and Executive intend that the court should reform such provision to such
narrower scope and/or operation as it determines to be enforceable. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (i) such
provision shall be fully severable, (ii) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.

 

--------------------------------------------------------------------------------



 

 

 

 

 



4.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN APPLICABLE TO CONTRACTS
EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS
PRINCIPLES.

4.11 Arbitration. In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with the Company, this Agreement, or
the termination of Executive’s employment with the Company for any reason,
Executive and the Company agree that all disputes shall be fully resolved by
confidential, binding arbitration conducted by a single neutral arbitrator in
Brookfield, Wisconsin through the American Arbitration Association (“AAA”)
pursuant to the AAA’s Employment Arbitration Rules then in effect, which are
available online at the AAA’s website at www.adr.org or by requesting a copy
from the Human Resources Department. The arbitrator shall permit adequate
discovery and is empowered to award all remedies otherwise available in a court
of competent jurisdiction and any judgment rendered by the arbitrator may be
entered by any court of competent jurisdiction. The arbitrator shall issue an
award in writing and state the essential findings and conclusions on which the
award is based. To the fullest extent permitted by applicable law, by signing
this Agreement, Executive and the Company both waive the right to have any
disputes or claims tried before a judge or jury (other than a claim for
injunctive relief); provided, however, that the Company shall have the right to
seek injunctive relief from the courts if Executive breaches the Employment
Covenants Agreement or Section 1.8 of this Agreement. The mutual promise by the
Company and Executive to arbitrate any and all disputes between them (other than
the Company’s right to seek injunctive relief), rather than litigate them before
the courts or other bodies, provides the consideration for this agreement to
arbitrate.

4.12 Indemnification. Executive will be covered under the Company’s insurance
policies (including reasonable and customary directors and officers (“D&O”)
insurance) and, subject to applicable law, will be provided indemnification to
the maximum extent permitted by the Company’s bylaws, certificate of
incorporation and standard form of indemnification agreement for officers and
directors (which the Parties shall sign on the Effective Date), with such
insurance coverage and indemnification to be in accordance with the Company’s
standard practices for senior executive officers and directors but on terms no
less favorable than provided to any other Company senior executive officer or
director.  Notwithstanding anything to the contrary herein or in the
indemnification agreement between the Parties, if the company has D&O or other
insurance that covers the Executive for a matter and any such insurance has a
panel counsel requirement for such matter, then Executive will use such panel
counsel or other counsel approved by the insurer, unless there is an actual or
potential conflict of interest posed by representation by such counsel, or
unless and to the extent the Company waives such requirement in writing and
which, if requested by Executive, shall not be unreasonably withheld by the
Company.

4.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT FOLLOWS]




 

--------------------------------------------------------------------------------



 

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first written above.

 

 

 

“COMPANY”

 

 

 

 

 

CONNECTURE, INC.

 

 

 

 

By:  

/s/ Jeffery Surges

 

Name:

Jeffery Surges

 

Title:

Chief Executive Officer and President

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

VINCENT ESTRADA

 

 

 

 

 

/s/ Vincent Estrada

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

EMPLOYMENT COVENANTS AGREEMENT

 

This EMPLOYMENT COVENANTS AGREEMENT (the “Agreement”) is made this 1st day of
January, 2017 (the “Effective Date”), between Connecture, Inc. (the “Company”)
and Vincent Estrada (“You” or “Your”) (collectively, the “Parties”).1


For and in consideration of the Company’s agreement to employ or continue to
employ You, You agree to the following terms:

1.

Acknowledgments.  You acknowledge and agree that:

 

(a)

Your position is a position of trust and responsibility with access to
Confidential Information, Trade Secrets, and information concerning Employees
and Customers of the Company;

 

(b)

the Trade Secrets and Confidential Information, and the relationship between the
Company and each of its Employees and Customers, are valuable assets of the
Company which may not be used for any purpose other than the Company’s Business;

 

(c)

the names of Customers are considered Confidential Information of the Business
which constitutes valuable, special, and unique property of the Company;

 

(d)

Customer lists and Customer information which have been compiled by the Company
represents a material investment of the Company’s time and money;

 

(e)

the Company will invest its time and money in the development of Your skills in
the Business; and

 

(f)

the restrictions contained in this Agreement, including, but not limited to, the
restrictive covenants set forth in Sections 2 – 6 below, are reasonable and
necessary to protect the legitimate business interests of the Company, and they
will not impair or infringe upon Your right to work or earn a living when Your
employment with the Company ends.

2.

Trade Secrets and Confidential Information.

 

(a)

You represent and warrant that:

 

(i)

You are not subject to any legal or contractual duty or agreement that would
prevent or prohibit You from performing Your duties for the Company or complying
with this Agreement, and

 

(ii)

You are not in breach of any legal or contractual duty or agreement, including
any agreement concerning trade secrets or confidential information, owned by any
other person or entity.

 

(b)

You will not:

 

(i)

use, disclose, or reverse engineer the Trade Secrets or the Confidential
Information for any purpose other than the Company’s Business, except as
authorized in writing by the Company;

 

(ii)

during Your employment with the Company, use, disclose, or reverse engineer (a)
any confidential information or trade secrets of any former employer or third
party, or (b) any works of authorship developed in whole or in part by You
during any former employment or for any other party, unless authorized in
writing by the former employer or third party; or

 

(iii)

upon the termination of Your employment for any reason, (a) retain Trade Secrets
or Confidential Information, including any copies existing in any form
(including electronic form) which are in Your possession or control, or (b)
destroy, delete, or alter the Trade Secrets or Confidential Information without
the Company’s prior written consent.

 

(c)

The obligations under this Agreement shall:

 

11

Unless otherwise indicated, all capitalized terms used in this Agreement are
defined in the “Definitions” Section of Attachment A.  Attachment A is
incorporated by reference and is included in the definition of “Agreement.”

 

--------------------------------------------------------------------------------



 

 

(i)

with regard to the Trade Secrets, remain in effect as long as the information
constitutes a trade secret under applicable law; and

 

 

(ii)

with regard to the Confidential Information, remain in effect during the
Restricted Period.

 

 

(d)

The confidentiality, property, and proprietary rights protections available in
this Agreement are in addition to, and not exclusive of, any and all other
rights to which the Company is entitled under federal and state law, including,
but not limited to, rights provided under copyright laws, trade secret and
confidential information laws, and laws concerning fiduciary duties.

 

 

(e)

Nothing in this Agreement shall be construed to prohibit You from reporting
conduct to, providing truthful information to or participating in any
investigation or proceeding conducted by any federal or state government agency
or self-regulatory organization. You shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a Trade
Secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

3.Non-Disclosure of Customer Information.  During the Restricted Period, You
will not divulge or make accessible to any person or entity (i) the names of
Customers, or (ii) any information contained in Customer’s accounts.

4.Non-Solicitation of Customers.  During the Restricted Period, You will not,
directly or indirectly, solicit any Customer of the Company for the purpose of
selling or providing any products or services competitive with the
Business.  The restrictions set forth in this Section 4 apply only to Customers
with whom You had Contact.  Nothing in this Section 4 shall be construed to
prohibit You from soliciting any Customer of the Company for the purpose of
selling or providing any products or services competitive with the Business: (i)
to a Customer that explicitly severed its business relationship with the Company
unless You, directly or indirectly, caused or encouraged the Customer to serve
the relationship; or (ii) which product line or service line the Company no
longer offers.

5.Non-Recruit of Employees.  During the Restricted Period, You will not,
directly or indirectly, solicit, recruit, or induce any Employee to (i)
terminate his or her employment

relationship with the Company, or (ii) work for any other person or entity
engaged in the Business.

6.Work Product.  Your employment duties may include inventing in areas directly
or indirectly related to the Business of the Company or to a line of business
that the Company may reasonably be interested in pursuing.  All Work Product
shall constitute work made for hire.  If (i) any of the Work Product may not be
considered work made for hire, or (ii) ownership of all right, title, and
interest in and to the Work Product will not vest exclusively in the Company,
then, without further consideration, You hereby assign all presently-existing
Work Product to the Company, and do hereby further assign, and automatically
assign, all future Work Product to the Company.

The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations and continuations thereof, proprietary database
rights, trademarks, rights of publicity, and any other protection available in
the Work Product.  At the Company’s request, You agree to perform, during or
after Your employment with the Company, any acts to transfer, perfect and defend
the Company’s ownership of the Work Product, including, but not limited to: (i)
executing all documents (including a formal assignment to the Company) for
filing an application or registration for protection of the Work Product (an
“Application”), (ii) explaining the nature of the Work Product to persons
designated by the Company, (iii) reviewing Applications and other related
papers, or (iv) providing any other assistance reasonably required for the
orderly prosecution of Applications.

You agree to provide the Company with a written description of any Work Product
in which You are involved (solely or jointly with others) and the circumstances
surrounding the creation of such Work Product.

7.License. During Your employment and after Your employment with the Company
ends, You grant to the Company an irrevocable, nonexclusive, worldwide,
royalty-free license to:  (i) make, use, sell, copy, perform, display,
distribute, or otherwise utilize copies of the Licensed Materials, (ii) prepare,
use and distribute derivative works based upon the Licensed Materials, and (iii)
authorize others to do the same.  You shall notify the Company in writing of any
Licensed Materials You deliver to the Company.

8.Release.  During Your employment and after Your employment with the Company
ends, You consent to the Company’s use of Your image, likeness, voice, or other
characteristics in the Company’s products or services. You release the Company
from any cause of action which You have or may have arising out of the use,
distribution, adaptation, reproduction, broadcast, or exhibition of such
characteristics.  You represent that You have obtained, for

8996829.2



--------------------------------------------------------------------------------



 

the benefit of the Company, the same release in writing from all third parties
whose characteristics are included in the services, materials, computer programs
and other deliverables that You provide to the Company.

9.Post-Employment Disclosure. During the Restricted Period, You shall provide a
copy of this Agreement to persons and/or entities for whom You work or consult
as an owner, partner, joint venturer, employee or independent contractor.  

10.Injunctive Relief. If You breach any portion of this Agreement, You agree
that:

 

(a)

the Company would suffer irreparable harm;

 

(b)

it would be difficult to determine damages, and money damages alone would be an
inadequate remedy for the injuries suffered by the Company;  and

 

(c)

if the Company seeks injunctive relief to enforce this Agreement, You will waive
and will not (i) assert any defense that the Company has an adequate remedy at
law with respect to the breach, (ii) require that the Company submit proof of
the economic value of any Trade Secret or Confidential Information, or (iii)
require the Company to post a bond or any other security.  

Nothing contained in this Agreement shall limit the Company’s right to any other
remedies at law or in equity.

11.Independent Enforcement.  The covenants set forth in Sections 2 – 6 of this
Agreement shall be construed as agreements independent of (i) any other
agreements, or (ii) any other provision in this Agreement, and the existence of
any claim or cause of action by You against the Company, whether predicated on
this Agreement or otherwise, regardless of who was at fault and regardless of
any claims that either You or the Company may have against the other, shall not
constitute a defense to the enforcement by the Company of the covenants set
forth in Sections 2 – 6 of this Agreement.  The Company shall not be barred from
enforcing the restrictive covenants set forth in Sections 2 – 6 of this
Agreement by reason of any breach of (i) any other part of this Agreement, or
(ii) any other agreement with You.

12.At-will Employment.  This Agreement does not create a contract of employment
or a contract for benefits.  Your employment relationship with the Company is
at-will.  This means that at either Your option or the Company’s option, Your
employment may be terminated at any time, with or without cause or notice.

13.Attorneys’ Fees.  In the event of litigation relating to this Agreement, the
Company shall, if it is the prevailing party, be awarded all its attorneys’ fees
and costs of litigation in addition to all other remedies available at law or in
equity.

14.Waiver.  The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision.  The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.

15.Severability; Survival.  The provisions of this Agreement are severable. If
any provision is determined to be invalid, illegal, or unenforceable, in whole
or in part, the remaining provisions and any partially enforceable provisions
shall remain in full force and effect.  This Agreement and the obligations and
restrictions set forth herein shall survive the termination of Your employment
with the Company.

16.Governing Law.  The laws of the State of Wisconsin shall govern this
Agreement.  If Wisconsin’s conflict of law rules would apply another state’s
laws, the Parties agree that Wisconsin law shall still govern.

17.No Strict Construction.  If there is a dispute about the language of this
Agreement, the fact that one Party drafted the Agreement shall not be used in
its interpretation.

18.Entire Agreement.  This Agreement, including Attachment A which is
incorporated by reference, constitutes the entire agreement between the Parties
concerning the subject matter of this Agreement.  This Agreement supersedes any
prior communications, agreements or understandings, whether oral or written,
between the Parties relating to the subject matter of this Agreement.

19.Amendments.  This Agreement may not be amended or modified except in writing
signed by both Parties.

20.Successors and Assigns.  This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You.  You shall not have the right to assign Your rights or obligations under
this Agreement.  The covenants contained in this Agreement shall survive
cessation of Your employment with the Company, regardless of who causes the
cessation or the reason for the cessation.

-2-

--------------------------------------------------------------------------------



 

21.Consent to Jurisdiction and Venue.  You agree that any claim arising out of
or relating to this Agreement shall be brought in a state or federal court of
competent jurisdiction in Wisconsin.  You consent to the personal jurisdiction
of the state and/or federal courts located in Wisconsin.  You waive (a) any
objection to jurisdiction or venue, or (b) any defense claiming lack of
jurisdiction or improper venue, in any action brought in such courts.

22.Return of Company Property/Materials.  Upon the termination of Your
employment for any reason or upon the Company’s request at any time, You shall
immediately return to the Company all of the Company’s property, including, but
not limited to, keys, passcards, credit cards, confidential or proprietary lists
(including, but not limited to, customer, supplier, licensor, and client lists),
rolodexes, tapes, laptop computer, software, computer files, marketing and sales
materials, and any other property, record, document, or piece of equipment
belonging to the Company.  You will not (i) retain any copies of the Company’s
property, including any copies existing in electronic form, which are in

Your possession or control, or (ii) destroy, delete, or alter any Company
property, including, but not limited to, any files stored on a laptop computer,
without the Company’s prior written consent.  The obligations contained in this
Section shall also apply to any property which belongs to a third party,
including, but not limited to, (i) any entity which is affiliated or related to
the Company, or (ii) the Company’s customers, licensors, or suppliers.

23.Execution.  This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles.  Each counterpart shall for all
purposes be deemed to be an original, and each counterpart shall constitute this
Agreement.

24.Affirmation.  You acknowledge that You have carefully read this Agreement,
You know and understand its terms and conditions, and You have had the
opportunity to ask the Company any questions You may have had prior to signing
this Agreement.

 

 

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.

 

 

Connecture, Inc.

 

/s/ Vincent Estrada

 

 

Employee Signature

By:

/s/ Jeffery Surges

 

 

Name:

Jeffery Surges

 

Vincent Estrada

Title:

Chief Executive Officer and President

 

Print Name of Employee

 

 

 

 

 

 

 

Employee’s Address:

 

 

 

 

 

 

 

 

 

8996829.2 -3-1276192

--------------------------------------------------------------------------------



 

 

 

 

 



ATTACHMENT A

DEFINITIONS

 

A.

“Business” shall mean the business of: (i) developing, marketing, selling, and
implementing computer software which enables insurers, third party
administrators, and other insurance industry enterprises to automate insurance
processes and exchange information through internet-based applications (the
“Software”); and (ii) providing (a) maintenance, (b) hosting, and (c) customer
and support services, related to the Software.

 

B.

“Confidential Information” means (a) information of the Company, to the extent
not considered a Trade Secret under applicable law, that (i) relates to the
Business of the Company, (ii) possesses an element of value to the Company,
(iii) is not generally known to the Company’s competitors, and (iv) would damage
the Company if disclosed, and (b) information of any third party provided to the
Company which the Company is obligated to treat as confidential (the “Third
Party”), including, but not limited to, information provided to the Company by
its licensors, suppliers, or Customers.  Confidential Information includes, but
is not limited to, (i) future business plans, (ii) the composition, description,
schematic or design of products, future products or equipment of the Company or
any Third Party, (iii) communication systems, audio systems, system designs and
related documentation, (iv) advertising or marketing plans, (v) information
regarding independent contractors, Employees, clients, licensors, suppliers,
Customers, or any Third Party, including, but not limited to, Customer lists
compiled by the Company, and Customer information compiled by the Company, and
(vi) information concerning the Company’s or the Third Parties’ financial
structure and methods and procedures of operation.  Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of an unauthorized disclosure, (ii) has been
independently developed and disclosed by others without violating this Agreement
or the legal rights of any party, or (iii) otherwise enters the public domain
through lawful means.  

 

C.

“Contact” means any interaction between You and a Customer which (i) takes place
in an effort to establish, maintain, and/or further a business relationship on
behalf of the Company, and (ii) occurs during the last eighteen (18) months of
Your employment with the Company (or during Your employment if employed less
than eighteen (18) months).

 

D.

“Customer” means any person or entity to whom the Company has (i) sold its
products or services, or (ii) solicited to sell its products or services.  

 

E.

“Employee” means any person (i) who is employed by the Company at the time Your
employment with the Company ends, and (ii) whom you had interaction with during
your employment with the Company relating, directly or indirectly, to the
performance of Your duties or the person’s duties for the Company.

 

F.

“Licensed Materials” means any materials that You utilize for the benefit of the
Company, or deliver to the Company or the Company’s customers, which (i) do not
constitute Work Product, (ii) are created by You or of which You are otherwise
in lawful possession, and (iii) You may lawfully utilize for the benefit of, or
distribute to, the Company or the Company’s customers.

 

G.

“Restricted Period” means the time period during Your employment with the
Company, and for twelve (12) months after Your employment with the Company
ends.  

 

H.

“Trade Secrets” means information of the Company, and its licensors, suppliers,
clients, and Customers, without regard to form, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, a list of actual Customers, clients, licensors, or
suppliers, or a list of potential customers, clients, licensors, or suppliers
which is not commonly known by or available to the public and which information
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.  

 

I.

“Work Product” means (a) any data, databases, materials, documentation, computer
programs, inventions (whether or not patentable), designs, and/or works of
authorship, including but not limited to, discoveries, ideas, concepts,
properties, formulas, compositions, methods, programs, procedures, systems,
techniques, products, improvements, innovations, writings, pictures, audio,
video, images of You, and artistic works, and (b) any subject matter protected
under patent, copyright, proprietary database, trademark, trade secret, rights
of publicity, confidential information, or other property rights, including all
worldwide rights therein, that is or was conceived, created or developed in
whole or in part by You while employed by the Company and that either (i) is
created

 

--------------------------------------------------------------------------------



 

 

 

 

 



 

within the scope of Your employment, (ii) is based on, results from, or is
suggested by any work performed within the scope of Your employment and is
directly or indirectly related to the Business of the Company or a line of
business that the Company may reasonably be interested in pursuing, (iii) has
been or will be paid for by the Company, or (iv) was created or improved in
whole or in part by using the Company’s time, resources, data, facilities, or
equipment.

 

 